PER CURIAM:
Babatunde Biodun Otubanjo, a native and citizen of Nigeria, seeks review of an order of the Board of Immigration Appeals adopting and affirming the decision of the Immigration Judge denying his request for a continuance for adjudication of a petition for alien relative. We have carefully reviewed the record and conclude that the decision to deny a continuance was not an *240abuse of discretion. See 8 C.F.R. § 1003.29 (2008); Onyeme v. INS, 146 F.3d 227, 231 (4th Cir.1998). We accordingly deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.